NUMBER 13-13-00065-CV

                                COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG

                       IN RE TOTAL COMMITMENT, LLC AND
                        TOTAL COMMITMENT IN MINISTRIES,
                           A NON-PROFIT CORPORATION


                          On Petition for Writ of Mandamus.


                             MEMORANDUM OPINION
                 Before Justices Garza, Benavides, and Perkes
                      Memorandum Opinion Per Curiam1
        Relators, Total Commitment, LLC, and Total Commitment in Ministries, a

Nonprofit Corporation, have filed a petition for writ of mandamus alleging that the

Honorable Sergio Valdez, presiding judge of the County Court at Law No. 7 of Hidalgo

County, Texas, abused his discretion, leaving relators without an adequate appellate


        1
         See TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) (“When
denying relief [in an original proceeding], the court may hand down an opinion but is not required to do
so.”).
remedy, by transferring the underlying cause, styled MJJS Corporation v. Total

Commitment, LLC, et al., trial court cause number CL-11-3519-G, to the County Court

at Law No. 8 of Hidalgo County. On February 1, 2013, we granted relators’ request to

stay the underlying proceedings and we ordered the real party in interest, MJJS

Corporation, to file a response. Such a response was filed on February 20, 2013.

       Having fully reviewed and considered relators’ petition and real party in interest’s

response, we conclude that the relator has not shown itself entitled to the relief sought

and that the petition for writ of mandamus should be denied. Accordingly, we hereby

DENY relator’s petition for writ of mandamus and LIFT the previously-imposed stay of

trial court proceedings.


                                                PER CURIAM


Delivered and filed the
25th day of February, 2013.




                                            2